Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
               (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention
.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the specification fails to contain a written description of the following limitations recited in claim 1:
           Limitations of  “remixing audio input data or channels to discrete audio reproduction channels present within an audio reproduction device”, lines 4-5. 
           Limitations of  “ wherein phase (delay) of the desired audio input data or channels is altered to shift the perceived sonic image location in 3D space, in a compensatory manner that correlates to a desired location relative to a designated reference point of the audio reproduction device”, lines 9-11.

           Limitations of  “wherein phase changes of the desired audio input data or channels are implemented through use of new constant delay values applied as a time delay stage prior to a standard audio mixer topology”, lines 15-17. 
           Limitations of  “wherein amplitude changes of the desired audio input data or channels are implemented through use of new gain/attenuation values that are applied to a standard audio mixer topology”, lines 18-19. 
           Limitations of “wherein the step of altering phase (delay) of the desired audio input data or channels is performed by use of a constant delay function, which is used for each of the desired audio input data or channels that is independently varied based on current user head location data”, lines 20-22.  
            Claims 2-13 are also rejected for the same seasons applied to claim 1 above as they are dependent upon claim 1.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
            In claim 1:
            It is unclear whether or not “an audio  reproduction device”, line 5, is the same type of audio reproduction devices as early recited in line 1.
            The term “the desired audio input data or channels”, line 9, lacks antecedent basis.
            The term “the perceived sonic image location”, lines 9-10, lacks antecedent basis, and also it is unclear what “the perceived sonic image location” is.
            It is unclear whether or not the terms “perceived sonic image location in 3D space” recited in lines 10 and 13  are the same.
             It is unclear whether or not  the term “a standard audio mixer topology”, line 19, is the same as that early recited lines 16-17.
             Because the specification fails to contain the written details of the desired audio input data or channels and the remixing step, it is unclear what “the desired audio input data or channels” recited in this claim, lines 9, 12, 15, 18, and 20-21, is, why the phase and amplitude of these desired audio input data or channels are altered to  shift the perceived sonic image location in 3D space …, as recited in lines 9-14, and how these “desired audio input data or channels “are relatively operated with limitations in the remixing step as early provided in claim 1.
            Did applicant overall intend to recite claim 1 as below or similar thereto?
            1. (Suggestion) A head-tracking method intended for headphone-type audio reproduction devices that utilize a dynamic (real-time variable) signal processing mix engine, the method comprising the steps of:         
mixing to output a sonic image, where the discrete audio reproduction channels feed or drive an associated audio transducer or speaker of the audio reproduction device, to alter location of the audio input data or channels perceived in 3D space, in a manner compensating for relative head movement, referred to herein as a compensatory manner, based upon provided user head location data, 
              wherein a phase (delay) of the location of the sonic image  perceived 
              wherein an amplitude of the the location of the sonic image perceived 
              wherein the phase is changed 
              wherein the amplitude is changed the standard audio mixer topology, and 
               wherein the of the phase (delay) of the 

              As similar with the rejection applied to claim 1 above, it is unclear what “the desired audio input data or channels”, lines 1-2, is.  Also, it is unclear how these “desired audio input data or channels “are relatively operated with limitations in the remixing step as early recited in claim 1.
              Did applicant overall intend to recite claims 6 and 11-13 as below or similar thereto?          
              6.   (Suggestion) The method of claim 1, wherein the amplitude of the 
             11.   (Suggestion) The method of claim 1, wherein the new gain/attenuation values are processing coefficients when the signal processing mix engine is a digital signal processing (DSP) mix engine.
              12.  (Suggestion) The method of claim 1, wherein the new constant delay values are processing coefficients when the signal processing mix engine is a digital signal processing (DSP) mix engine.
              13. (Suggestion) The method of claim 1, further comprising varying multiple gain/attenuation functions for each of the 
              Claims 2-5 and 7-9 fail to clarify the indefinite issue in claim 1 as stated above, and therefore,  they are also rejected for the same seasons applied to claim 1 due to their dependency from claim 1.  
                                                        

Prior Art Consideration
Prior art searches have been performed, and US 20170257721 has been found as the closest prior art, which is directed to similar subject matter of the claimed invention (see Fig. 1) mainly includes:  
             a step of: mixing audio input data or channels (channels Ls, Rs) to discrete audio reproduction channels (channels R, C, L) present within an audio reproduction device (see units 25R, 25L), where the discrete audio reproduction channels feed or drive an associated audio transducer or speaker (speakers 12R, 12L) of the device, to alter the audio input data or channels' perceived location in 3D space, 
            wherein phase (delay) of the desired audio input data or channels (channels Ls, Rs) is altered to shift the perceived sonic image location in 3D space (see Fig. 1 and  9), in a compensatory manner that correlates to a desired location relative to a designated reference point of the audio reproduction device (see Figs. 1 and 9), 
             wherein an amplitude of the desired audio input data or channels  (channels Ls, Rs) is altered to shift a perceived sonic image location in 3D space (see Fig. 1 and 9), in a compensatory manner that correlates to the desired location relative to the designated reference point of the audio reproduction device(see Figs 1 and 9), 
              wherein phase changes of the desired audio input data or channels (channels Ls, Rs) are implemented through use of new constant delay values applied as a time delay stage prior to a standard audio mixer topology (see Figs, 1 and 9), wherein amplitude changes of the desired audio input data or channels (chanennel Ls and Rs) are implemented through use of new gain/attenuation values that are applied to a standard audio mixer topology (see Figs. 1 and 9), and 

              However, there is at least a difference between the closest prior art and the claimed invention that  the closest prior art fails to include limitations comprising: a step of remixing (mixing) audio input data or channels to discrete audio reproduction channels present within an audio reproduction device, where the discrete audio reproduction channels feed or drive an associated audio transducer or speaker of the device, to alter the audio input data or channels' perceived location in 3D space (the location of the audio input data or channels  perceived in 3D space), in a manner compensating for relative head movement based upon provided user head location data; and the altering of the phase (delay) of the [desired] audio input data or channels is performed by use of a constant delay function, which is used for each of the [desired] audio input data or channels that is independently varied based on current user head location data.
            Other references found by examiner or references cited by Applicant are also directed to a similar concept of the claimed invention, but none of them teaches nor fairly suggests any features or obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in claim 1. Therefore, claim 1 appears to be allowable over the prior art of record and same as claims 2-13 which are dependent upon claim 1.
             Accordingly, claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st  paragraph and 2nd paragraph, set forth in this Office action.


                                                                    Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound system having a processing unit to process a plurality of audio input signals by adjusting a delay and amplitude of the audio input signals based on location of an audio producing device and/or position of a listener, and mixing the processed signal to output the mixed signals to speakers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688